Case: 14-14253       Date Filed: 01/05/2016   Page: 1 of 2


                                                                [DO NOT PUBLISH]



                IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                            ________________________

                                  No. 14-14253
                            ________________________

                     D.C. Docket No. 6:13-cv-00574-GAP-TBS



PLUMBERS AND PIPEFITTERS LOCAL
UNION NO. 803 HEALTH & WELFARE FUND,

                                            Plaintiff - Counter Defendant - Appellee,

DAVID GARLINGTON,
as Trustee for the Funds,
GARY MONSON,
as Trustee for the Funds,
BRAD GRABILL,
as Trustee for the Funds,
BERNARD HORNE,
as Trustee for the Funds, et al.,

                                            Plaintiffs - Appellees,

versus

SYSTEM TECH SERVICES, INC.,
a Florida Corporation,

                                            Defendant - Counter Claimant - Appellant.
                Case: 14-14253       Date Filed: 01/05/2016       Page: 2 of 2


                               ________________________

                      Appeal from the United States District Court
                          for the Middle District of Florida
                            ________________________

                                      (January 5, 2015)

Before TJOFLAT and MARTIN, Circuit Judges, and ROSENTHAL, * District
Judge.

PER CURIAM:

       After considering the parties’ briefs and entertaining oral argument of

counsel, we find no basis for disturbing the judgment of the District Court. The

judgment is accordingly


       AFFIRMED.




*
 The Honorable Lee H. Rosenthal, U.S. District Judge for the Southern District of Texas, sitting
by designation.
                                               2